Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00435-CV

 AUGLLE, L.L.C., Wrap It Up, L.L.C., James A. McVey, Jr., Individually, and Valdis Karlis
                            Gravis Krumins, Individually,
                                      Appellants

                                               v.

 David A. MONROE, E-Watch Corporation, E-Watch, Inc., and The Telesis Group, Inc., each
           Individually and as Member of Power Surveillance Corporation, L.L.C.,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07230
                          Honorable Gloria Saldaña, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
of appeal are taxed against the party who incurred them. The clerk is ORDERED to immediately
issue the mandate. See TEX. R. APP. P. 18.1(c).

       SIGNED November 10, 2015.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice